DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: each figure must be described separately in the Brief Description of the Drawings, wherein Figures 5A, 5B, 6-8, 10 and 11 are not. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11
The claim uses the language of a “length of the first guide is an integer time of a gap”. Based on the present disclosure, the specification does not provide a clear description of what an “integer time” means in a way that a person skill in the art would fully understand what is the relationship of the length and the gap between the straight drills of the set.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 17-23, 
Regarding claim 11, the use of the term “integer time” in line 2 is confusing. It is not understood what is the relationship gap between the straight drills. As best understood by the Examiner, it is believed that it means that the length of the first guide is the same as the gap provided by the straight drills that makes the set.
Claim Objections
Claim 9 is objected to because of the following informalities:  In lines 4-5 recite that “the guide is a multi-state guide having a first guide and a second guide that have diameters respectively corresponding to inner diameters of the small hole and the larger hole”.  Even when the Office understands the recitation in order to avoid potential confusion it is suggested to amend it as “the guide is a multi-state guide having a first guide and a second guide that have diameters respectively corresponding to a first inner diameter corresponding to the small hole and a second inner diameter corresponding to the larger hole” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrespa (EP 0424734 A1).
[AltContent: arrow][AltContent: textbox (Cutting blades)][AltContent: textbox (Cutting blades)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Conical end)][AltContent: ][AltContent: textbox (Upper ridge)][AltContent: ][AltContent: textbox (Tool coupling groove)][AltContent: ][AltContent: textbox (Cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Axial groove extending in the longitudinal direction)][AltContent: arrow][AltContent: textbox (At least one or more tangential grooves are circumferentially)][AltContent: ][AltContent: textbox (Flat portion)][AltContent: textbox (Guide)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Self-tapping portion)][AltContent: textbox (Head)][AltContent: arrow]
    PNG
    media_image1.png
    463
    235
    media_image1.png
    Greyscale
                   
    PNG
    media_image2.png
    503
    188
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Large hole)][AltContent: arrow][AltContent: textbox (Small hole)][AltContent: textbox (Inner diameter of the alveolar bone perforation hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Alveolar bone perforation hole)][AltContent: ]
    PNG
    media_image3.png
    580
    405
    media_image3.png
    Greyscale

[AltContent: textbox (Tangential Groove)][AltContent: arrow]
    PNG
    media_image4.png
    127
    167
    media_image4.png
    Greyscale

[AltContent: ][AltContent: textbox (Inner diameter of the alveolar bone perforation hole)]
    PNG
    media_image5.png
    394
    346
    media_image5.png
    Greyscale

Regarding claim 1, Vrespa discloses a dental implant fixture (Fig. 1 and 3 above) that is implanted in a straight alveolar bone perforation hole without inclination, the dental implant fixture (10) including: 
a head (70) to which an abutment is coupled (see col. 16, lines 36-47, specifically “the cylindrical neck 12 there is an axial prismatic cavity 16… to enable the screw 10 to be manually screwed into the bone and to allow the screw to subsequently receive dental prostheses” and col. 20, lines 30-35, specifically the “upper part 70…analogous to neck 12 of the screw 10”; therefore the upper part 70 is configured to receive a dental prosthesis, which it is through an abutment.); 

a guide (24 in Fig. 1 and 66 in Fig. 3) extending from the self-tapping portion and having a diameter corresponding to the inner diameter of the alveolar bone perforation hole (see annotated Fig. 2 and 3 above and col. 17, lines 23-44, and col. 20, lines 24-29, and claim 7 where “ this third portion (48) being relative to said second type (28) of screw thread and having transverse dimensions slightly greater than those of the core (32) of that part (24) of the shank (14) with said second type (28) of thread”).  
Regarding claim 2, Vrespa discloses that the head includes a flat portion that is disposed close to the self-tapping portion (68) and is a flat surface. (See Fig. 3 above, between the lower portion of element 72 and the upper portion of element 70 includes a flat portion that due to the implant is for dental application it is a small size, making all the portions of the implant been disposed relatively close to each other; therefore, the flat portion at the coronal area of the head is close to the thread 62 located at the self-tapping portion 68).
Regarding claim 3, Vrespa discloses a minor diameter of the cutting blades of the self-tapping portion corresponds to the inner diameter of the alveolar bone perforation hole. (See annotated Fig. 8 above) 
Regarding claim 4, Vrespa discloses a depth of one or tap is formed across the cutting blades corresponds to the minor diameter of the cutting blades.  (See annotated Fig. 1 and 3 above, the cutting blades begging at the smaller diameter of the self-tapping portion. And, if the cutting blades and the tap begging at the same location, at the same 
Regarding claim 5, Vrespa discloses that at least one or more tangential grooves are circumferentially formed on the guide (24 and 66). (See annotated Fig. 1 above the tangential grooves in the guide is the portion of the core 32 exposed between the threads 28.)
Regarding claim 6, Vrespa discloses that at least one or more axial grooves (74) are longitudinally formed on the guide (66).  (See annotated Fig. 1 above the tangential groove in the guide is the element 30, and in annotated Fig. 3 and 5 above, and col. 20, lines 35-38 where the tangential groove 74 extends from the guide 66 towards the head.)
Regarding claim 7, Vrespa discloses that at least one or more tangential grooves are circumferentially formed and at least one (see annotated Fig. 1 above where the tangential grooves in the guide is the portion of the core 32 exposed between the threads 28).
Regarding claim 13, Vrespa discloses that a cavity having an open top is formed in the head (12) and a tool coupling groove is formed on an inner surface of the cavity. (See annotated Fig. 1 above and col. 16, lines 36-42)  
Regarding claim 14, Vrespa discloses that an upper ridge having a circular protrusive edge protruding from an outer surface of the head is formed at an upper end of the head.  (See annotated Fig. 3 above where the projection 72 having a polygonal cross section providing a generally circular protrusive edge on the coronal edge, and where this polygonal cross section is protruding from the outer surface of the upper end of the head.)
[AltContent: arrow][AltContent: textbox (Conical narrowed portion)]
    PNG
    media_image6.png
    194
    367
    media_image6.png
    Greyscale

Regarding claim 15, Vrespa discloses a conical narrowed portion is formed at a distal end of the guide (24).  (See annotated Fig. 1 zoom portion above, where the distal end of the guide has a narrower diameter forming a general conical narrower portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vrespa (EP 0424734 A1) as applied to claim 7 above, and further in view of Wang et al. (CN 2179115 Y).
Regarding claim 8, Vrespa discloses the claimed invention substantially as claimed, as set forth above for claim 7.
However, Vrespa does not disclose that the depths of the tangential grooves and the axial grooves formed on the guide are the same.
[AltContent: textbox (Tangential Groove)][AltContent: textbox (Axial Groove)][AltContent: arrow][AltContent: textbox (Tangential Groove)]
    PNG
    media_image7.png
    323
    148
    media_image7.png
    Greyscale
                 
    PNG
    media_image8.png
    283
    149
    media_image8.png
    Greyscale

Wang et al. teaches a dental implant including tangential grooves (3) and axial grooves, where both grooves have the same depth. The implant’s grooves are directed for bone growth, that when the bone tissue grows into the grooves, the tangential groove improve in the anti-torsion strength of the implant and the axial grooves improves the vertical strength of the implant, in this manner minimizing the movement of the implant in both directions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of the tangential groove of Vrespa, with the same depth tangential groove as the axial grooves of Wang, in order to provide an implant with the same anti-torsion strength as the anti-vertical movement strength provided by the bone growth into the grooves.
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vrespa (EP 0424734 A1) as applied to claim 1 above, and further in view of Schulte et al (EP 0439048 A1)
Regarding claims 9-12, Vrespa discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vrespa discloses that the alveolar bone perforation hole is a multi-stage hole having a small hole inside and a large hole outside (see annotated Fig. 2 above), and where the implant has an axial groove longitudinally formed (see Fig. 1 element 30 and Fig. 3 element 74), and where the length of the small hole corresponds in length to the length of the guide (see Fig. 8 above as an example of the length of the guide corresponding to the length of the cavity). 
However, Vrespa does not disclose that the guide is a multi-stage guide having a first guide and a second guide that have diameters respectively corresponding to inner diameters of the small hole and the large hole (for claim 9); where a length of the first guide corresponds to a depth of the small hole (for claim 10); and that the length of the first guide is an integer time of a gap between straight drills making a set (for claim 11); and that the second guide has at least one or more of at least one of a tangential groove circumferentially formed (for claim 12).  
[AltContent: arrow][AltContent: textbox (Tangential groove)][AltContent: textbox (First guide)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Small hole)][AltContent: arrow][AltContent: textbox (Small hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second guide)][AltContent: textbox (Multi-stage guide)][AltContent: ]
    PNG
    media_image9.png
    752
    295
    media_image9.png
    Greyscale
                
    PNG
    media_image10.png
    553
    282
    media_image10.png
    Greyscale

Schulte et al. teaches a dental implant (see Fig. 2 and 3 above) including a stepped body, where the body has at least one of the step parts with a thread which includes a tangential groove, where the stepped body includes a guide at the lower portion of the body (see annotated Fig. 2 above), where the guide is a multi-stage guide including a first guide and a second guide, and where the second guide can have one tangential groove circumferentially formed. Furthermore, the bone cavity includes a hole including a small hole (74) having a diameter that corresponds to the core diameter of the first guide (see annotated Fig. 2 and 3 above). The stepped body assures that the implant is introduced and radially aligned into the bone cavity deep enough that it is only threaded in one step in length, instead of the entire length of the body and of the cavity. In this way prevents 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single guide of Vrespa, with the multi-stage guide of Schulte, in order to improve the primary stability of the implant and to prevent traumatization of the cortical bone during its implantation. 
 Regarding claim 17-23, Vrespa discloses the claimed invention substantially as claimed, as set forth above for the corresponding claims 2-8, and where Vrespa discloses that the alveolar bone perforation hole is a multi-stage hole having a small hole inside and a large hole outside (see annotated Fig. 2 above).
However, Vrespa does not disclose that the guide is a multi-stage guide having a first guide and a second guide that have diameters respectively corresponding to inner diameters of the small hole and the large hole.
Schulte et al. teaches a dental implant (see Fig. 2 and 3 above) including a stepped body, where the stepped body includes a guide at the lower portion of the body (see annotated Fig. 2 above), where the guide is a multi-stage guide including a first guide and a second guide. Furthermore, the bone cavity includes a hole including a small hole (74) having a diameter that corresponds to the core diameter of the first guide (see annotated Fig. 2 and 3 above). The stepped body assures that the implant is introduced and radially aligned into the bone cavity deep enough so that it is only threaded in one step in length, instead of the entire length of the body and of the cavity. In this way prevents 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single guide of Vrespa, with the multi-stage guide of Schulte, in order to improve the primary stability of the implant and to prevent traumatization of the cortical bone during its implantation. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vrespa (EP 0424734 A1) as applied to claim 1 above, and further in view Sanchez et al. (CN 105208965 A).
Regarding claim 16, Vrespa discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
 However, Vrespa does not disclose that the cutting blades of the self- tapping portion are formed in multiple spirals and start points of the multiple spiral cutting blades are circumferentially uniformly distributed.
[AltContent: textbox (Thread start point)][AltContent: arrow][AltContent: textbox (Thread start point)][AltContent: arrow]
    PNG
    media_image11.png
    313
    198
    media_image11.png
    Greyscale

Sanchez teaches a dental implant including an external thread 25 having a double-helical thread that based on the disclosed drawings the start point for each helical thread are located in opposite radial locations of the implant (see annotated Fig. 4 above and page 8, lines 14-15, page 9, lines 24-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single thread of Vrespa, with the double spiral thread of Sanchez, in order to quickly move the implant in the longitudinal direction with a single rotation, in this way reducing the time of the procedure during implantation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772